






Exhibit 10.1






AMENDMENT NO. 3 TO MERCHANDISING AGREEMENT


THIS AMENDMENT NO. 3 TO MERCHANDISING AGREEMENT (this “Amendment”) between (1)
SEARS, ROEBUCK AND CO., a New York corporation (“SRC”), KMART CORPORATION, a
Michigan corporation (“Kmart” and together with SRC, “Seller”), and (2) SEARS
HOMETOWN AND OUTLET STORES, INC., a Delaware corporation (“SHO”), SEARS
AUTHORIZED HOMETOWN STORES, LLC, a Delaware limited liability company (“SAHS”),
and SEARS OUTLET STORES, L.L.C., a Delaware limited liability company (“Outlet
Co.” and together with SHO and SAHS, “Buyer”), is retroactive to December 31,
2014 (the “Amendment Date”), is entered into as of the date of the last
signature hereto and amends that certain Merchandising Agreement between Seller
and Buyer dated August 8, 2012 (as amended, the “Agreement”). Capitalized terms
used but not otherwise defined herein have the meanings ascribed to such terms
in the Agreement.


WHEREAS, the parties have agreed to amend certain provisions of the Agreement as
provided for below.


NOW, THEREFORE, in consideration of the above premises and the mutual covenants
and other good and valuable consideration contained herein, the parties agree as
follows:


1.
Invoice Cost Clarification. For clarity, the parties note the term “HTS Invoice
Price” in the agreement includes amounts that were previously included in
Seller’s invoice costs for HTS Products but which costs Seller agrees with the
vendor to pay separately (“Added Costs”). Buyer’s shall pay its share of all
Added Costs; regardless of whether they are incurred prior to or after the
Amendment Date. Seller has provided, and shall provide, Buyer prompt notice of
all Added Costs and changes to Added Costs after they are agreed to by Seller
and its vendors, after which notice Buyer may as soon as reasonably practicable
revise its forecasts for HTS Products for which Seller has not yet entered a
purchase order into its purchase order system and that are affected by the
noticed Added Costs or changes thereto.



2.
SHC’S SOLE OBLIGATION. Sears Holding Corporation (“SHC”) is signing this
Amendment’s pursuant to Section 21 (SHC’S Sole Obligation) of the Agreement. SHC
signature does not expanded SHC obligations under the Agreement.



3.
No Other Amendments. Except as expressly amended herein, the Agreement shall
continue in full force and effect, in accordance with its terms, without any
waiver, amendment or other modification of any provision thereof, including the
parties’ choice of Illinois law (pursuant to Section 22.(s) of the Agreement)
which also applies to this Amendment.



Signature Page Follows












--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth below by their respective officers thereunto duly
authorized.


SEARS, ROEBUCK AND CO.
KMART CORPORATION


By: Sears Holdings Management Corporation, their agent


By: /s/ ROBERT A. RIECKER
Robert A. Riecker
VP Controller
May 11, 2015






SEARS HOMETOWN AND OUTLET STORES, INC.


By: /s/ CHARLES J. HANSEN
Charles J. Hansen
Vice President
May 11, 2015


SEARS HOLDINGS CORPORATION




By: /s/ ROBERT A. RIECKER
Robert A. Riecker
VP Controller
May 11, 2015


SEARS AUTHORIZED HOMETOWN STORES, LLC


By: /s/ CHARLES J. HANSEN
Charles J. Hansen
Vice President
May 11, 2015
 
SEARS OUTLET STORES, L.L.C.


By: /s/ CHARLES J. HANSEN
Charles J. Hansen
Vice President
May 11, 2015













